


Exhibit 10.38

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT

 

Dated:  September     , 2012
in the amount of
$15,699,999
(the “Mortgage Amount”)

 

From

 

TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL ENTITY, LLC,

a New Jersey limited liability company

 

having its principal office at:
c/o RBH Group

89 Market Street, 8th Floor

Newark, New Jersey 07102

 

(the “Mortgagor”)

 

To

 

NCIF NEW MARKETS CAPITAL FUND IX CDE, LLC,

a Delaware limited liability company

 

having an office at:

c/o NCIF Capital, LLC
135 S. LaSalle Street, Suite 2040
Chicago, Illinois 60603

 

(“NCIF Lender”)

 

And

 

CARVER CDC — SUBSIDIARY CDE 21, LLC,

a Delaware limited liability company

 

having an office at:

c/o Carver Community Development Corporation
75 West 125th Street

New York, New York 10027

 

(“Carver Lender”)

 

--------------------------------------------------------------------------------


 

BACDE NMTC FUND 4, LLC,

a Delaware limited liability company

 

having an office at:

c/o AFL-CIO Housing Investment Trust
1270 Avenue of the Americas, Suite 210

New York, New York 10020

 

(“BA Lender”)

 

And

 

GSNMF SUB-CDE 2 LLC,

a Delaware limited liability company

 

having an office at:

c/o Goldman Sachs Bank USA
200 West Street

New York, New York 10282

 

(“GS Lender”)

 

LOCATION OF PREMISES:

 

Street Address: Halsey Street, Pearl Street, Maiden Lane

 

City of: Newark

 

County of: Essex

 

State of: New Jersey

 

Block 57,  Lot 31

 

Block 58, Lot 1 (f.k.a. Lots 1, 2, 4, and 41, and portions of Lots 5, 35.02, and
43)

 

Block 95, Lot 1.02(f.k.a. Lot 10 and portions of Lots 9 and 16)

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND SECURES
OBLIGATIONS CONTAINING PROVISIONS FOR CHANGES IN INTEREST RATES, EXTENSIONS OF
TIME FOR PAYMENT AND OTHER “MODIFICATIONS,” AS DEFINED IN N.J. LAWS 1985, CH.
353, IN TERMS OF SUCH OBLIGATIONS.  UPON ANY SUCH MODIFICATION, THIS MORTGAGE
SHALL HAVE THE BENEFIT OF THE LIEN PRIORITY PROVISIONS OF THAT LAW.

 

After recording, please return to:
Jones Day
222 East 41st Street
New York, New York 10017
Attn: Aviva Yakren, Esq.

 

This instrument was prepared by the above named attorney.

 

--------------------------------------------------------------------------------


 

Recital

 

The Mortgagor is the owner of the fee simple interest in the premises described
in Exhibit A hereto.  The Mortgagor proposes to construct or rehabilitate
improvements on the Premises (as defined below) and, in order to finance the
construction thereof, will borrow amounts up to the Mortgage Amount (the “Loan”)
from each of NCIF Lender, Carver Lender, BA Lender and GS Lender pursuant to a
Building Loan Agreement among the Mortgagor, NCIF Lender, Carver Lender, BA
Lender, GS Lender, and GSB NMTC Investor LLC, a Delaware limited liability
company, as administrative agent (the “Administrative Agent”), dated the date
hereof (such agreement, together with any modifications and/or amendments
thereof, the “Loan Agreement”).  The Mortgagor has executed and delivered (i) to
NCIF Lender the Loan A-1 Note, (ii) to Carver Lender the Loan A-2 Note, (iii) to
BA Lender the Loan A-3 Note and (iv) to GS Lender the Loan A-4 Note (each as
defined in the Loan Agreement, and together with any modifications, extensions
and amendments thereto hereinafter collectively referred to as the “Note”),
dated the date hereof, obligating it to pay the Mortgage Amount, or so much
thereof as may be advanced in accordance with the terms of the Loan Agreement.

 

Certain Definitions

 

The Mortgagor, NCIF Lender, Carver Lender, BA Lender and GS Lender, and
Administrative Agent agree that, unless the context otherwise specifies or
requires the following terms shall have the meanings herein specified, such
definitions to be applicable equally to the singular and the plural forms of
such terms.

 

“Chattels” means all fixtures, fittings, appliances, apparatus, equipment,
machinery and articles of personal property and replacements thereof, other than
those owned by lessees, now or at any time hereafter affixed to, attached to,
placed upon, or used in any way in connection with the complete and comfortable
use, enjoyment, occupancy or operation of the Improvements on the Premises.

 

“Events of Default” means the events and circumstances described as such in
Section 2.1 hereof.

 

“Family Members” shall mean the spouses, parents, children and grandchildren of
the partners, members or other equity interest holders in Mortgagor and any
trust established for estate planning purposes for the benefit of such partners,
members or other equity interest holders in Mortgagor or any of the foregoing
specified family members.

 

“Improvements” means all structures and/or buildings, and replacements thereof,
to be erected or now or hereafter located upon the Premises by the Mortgagor,
including all plant equipment, apparatus, machinery and fixtures of every kind
and nature whatsoever forming part of said structures and/or buildings.

 

“Intangibles” means all “general intangibles” (as such quoted term is defined in
the Uniform Commercial Code of the state wherein the Premises are located) in
any way relating to the Premises and/or the Improvements and in which the
Mortgagor has any interest, all licenses, trade names, good will and books and
records relating to the business operated or to be operated on the premises or
any part thereof, and all unearned premiums, accrued, accruing or to accrue

 

--------------------------------------------------------------------------------


 

under all insurance policies now or hereafter obtained by the Mortgagor insuring
the Mortgaged Property, as hereinafter defined, and all rights and interest of
the Mortgagor thereunder and all rights, claims and/or causes of action which
the Mortgagor may have now or may have in the future against any party or
parties with respect to the Premises, the Chattels and/or the Premises.

 

“Involuntary Rate” means twelve and seventy-five hundredths percent (12.75%)
above the rate of interest that would otherwise be payable under the Note, but
in no event to exceed the maximum rate allowed by law.

 

“Mortgagee” or “Mortgagees” means, collectively, NCIF Lender, Carver Lender, BA
Lender, GS Lender, and Administrative Agent on behalf of NCIF Lender, Carver
Lender, BA Lender and GS Lender.

 

“Premises” means the premises situated in the City of Newark, County of Essex
and State of New Jersey and more fully described in Exhibit A attached hereto
and made a part hereof, including all of the air space, easements, rights,
privileges, royalties and appurtenances thereunto belonging or in anywise
appertaining, and all of the estate, right, title interest, claim or demand
whatsoever of the Mortgagor therein and in the streets, alleys and ways adjacent
thereto, either in law or in equity, in possession or expectancy, now or
hereafter acquired.

 

“Upper Tier Entity” shall mean, individually and collectively as the context
requires, (a) TRB Newark Assemblage, LLC, (b) TRB Newark TRS, LLC, (c) RBH
Partners, LLC and RBH Capital, LLC.

 

The terms used in this Mortgage, Assignment of Leases and Rents and Security
Agreement (this “Mortgage”) which are not defined above or in the text of this
Mortgage shall have the meanings ascribed thereto in the Loan Agreement.

 

Granting Clause

 

NOW, THEREFORE, for the purposes of securing the payment and performance of the
following obligations (collectively, all of such obligations are hereinafter
referred to as the “Indebtedness”):

 

(i)                                     the payment of both the principal of,
and the interest and any other sums payable on, the Note or under this Mortgage,
together with interest thereon and any and all fees with respect thereto as may
be set forth in the Note and/or the Loan Agreement, and all amounts expended by
any Mortgagee to maintain the lien of this Mortgage or protect any of the
Mortgaged Property, including, without limitation, all amounts in respect of
insurance premiums and real estate taxes, charges and assessments, reasonable
litigation expenses to prosecute or defend the rights, remedies and lien of this
mortgage or title to the Mortgaged Property, and any costs, charges or amounts
to which any Mortgagee become subrogated upon payment, whether under recognized
principles of law or equity or under express statutory authority; and

 

(ii)                                  the performance and observance of all the
provisions hereof and of the Note and of the Loan Agreement, including the
payment of any sums advanced by any Mortgagee to complete the Improvements
contemplated by the Loan Agreement to the

 

2

--------------------------------------------------------------------------------


 

extent the aggregate of such sums and any other sums expended pursuant hereto
exceed the sum of the Mortgage Amount

 

the Mortgagor, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, gives, grants, bargains,
sells, warrants, aliens, remises, releases, conveys, assigns, transfers,
mortgages, hypothecates, deposits, pledges, sets over and confirms unto each
Mortgagee, all its estate, right, title and interest in, to and under any and
all of the following described property (the “Mortgaged Property”) whether now
owned or held or hereafter acquired:

 

(i)                                     the Premises;

 

(ii)                                  the Improvements:

 

(iii)                               the Chattels;

 

(iv)                              the Intangibles;

 

(v)                                 all rents, royalties, issues, profits,
revenue, income and other benefits of the Premises and the Improvements (the
“Rents”), the Master Lease (as such term is defined in the Loan Agreement), the
Leases (as such term is defined in the Loan Agreement) and all leases and
lettings of the Premises now or hereafter entered into and all right, title and
interest of the Mortgagor thereunder, including, without limitation, cash or
securities deposited thereunder to secure performance by the lessees of their
obligations thereunder, whether such cash or securities are to be held until the
expiration of the terms of such leases or applied to one or more of the
installments of rent coming due immediately prior to the expiration of such
terms, including further, the right upon the happening of an Event of Default,
to receive and collect the Rents thereunder;

 

(vi)                              all real estate tax refunds;

 

(vii)                           all contracts of sale now or hereafter entered
into in connection with the Premises and/or the Improvements or any part thereof
and all right, title and interest of Mortgagor thereunder, including, without
limitation, cash or securities deposited thereunder to secure performance of
buyers of their obligations thereunder and also including the right upon the
happening of an event of default thereunder to enforce the obligations of such
buyers and to receive and collect the amounts deposited thereunder and any and
all further amounts which may be due under such contracts of sale or due upon
the consummation of such contracts of sale;

 

(viii)                        all right, title and interest of Mortgagor in and
to all agreements, or contracts, now or hereafter entered into for the sale,
leasing, brokerage, development, construction, management, maintenance and/or
operation of the Premises (or any part thereof), including all moneys due and to
become due thereunder, and all permits, licenses, bonds, insurance policies,
plans and specifications relative to the construction and/or operation of the
Improvements upon the Premises;

 

3

--------------------------------------------------------------------------------


 

(ix)                              all Mortgagor’s rights and remedies at any
time arising under or pursuant to Subsection 365(h) of the Bankruptcy Code,
including, without limitation, all of Mortgagor’s rights to remain in possession
of the Premises;

 

(x)                                 all of Mortgagor’s claims and rights to the
payment of damages arising from any rejection of a lease under or pursuant to
the Bankruptcy Code, 11 U.S.C. § 101 et seq.;

 

(xi)                              any other property and rights which are, by
the provisions of any document entered into in connection with the making of the
Loan (collectively, the “Loan Documents”), required to be subject to the lien
hereof, and any additional property and rights that may from time to time
hereafter by installation in the Improvements and/or the Premises, or by writing
of any kind, or otherwise, be subjected to the lien hereof by Mortgagor or by
anyone on its behalf;

 

(xii)                           all deposits in, and proceeds of, all operating
accounts of Mortgagor maintained at any Mortgagee and at Provident Bank; and

 

(xiii)                        all proceeds of the conversion, voluntary or
involuntary, of any of the foregoing into cash or liquidated claims, including,
without limitation, proceeds of hazard and title insurance and condemnation
awards and all rights of the Mortgagor to refunds of real estate taxes and
assessments.

 

TO HAVE AND TO HOLD unto each Mortgagee, its successors and assigns forever.

 

ARTICLE I

 

PARTICULAR COVENANTS OF THE MORTGAGOR

 

The Mortgagor covenants and agrees as follows:

 

1.1                               The Mortgagor represents and warrants that it
has a good and marketable title to an indefeasible fee estate in the Premises
subject to no lien, charge or encumbrance except such as are listed as
exceptions to title in the title policy insuring the lien of this Mortgage; that
it will own the Chattels free and clear of liens and claims; that this Mortgage
is and will remain a valid and enforceable first lien on the Mortgaged Property
and the exceptions referred to above; that the execution and delivery of this
Mortgage and the Note has been duly authorized by the Mortgagor and that there
is no provision in any document which evidences or establishes the existence of
the Mortgagor requiring further consent for such action by any other entity or
person; that it is duly organized, validly existing and is in good standing
under the laws of the state of its formation or incorporation, as the case may
be; that it has (i) all necessary licenses, authorizations, registrations,
permits and approvals and (ii) full power and authority to own its properties
and carry on its business as presently conducted and the execution and delivery
by it of and performance of its obligations under, this Mortgage and the Note
will not result in the Mortgagor being in default under any provisions of any
document which evidences or establishes the existence of the Mortgagor or of any
mortgage, credit or other agreement to which the Mortgagor is a party or which
affects the Mortgagor or the Premises, or any part thereof; that it will
preserve such title, and will forever warrant and defend the same to each
Mortgagee and will

 

4

--------------------------------------------------------------------------------


 

forever warrant and defend the validity and priority of the lien hereof against
the claims of all Persons and parties whomsoever.

 

1.2                               The Mortgagor will, at the cost of the
Mortgagor, and without expense to any Mortgagee, do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as each Mortgagee
shall from time to time require, for the better assuring, conveying, assigning,
transferring and confirming unto each Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which the
Mortgagor may be or may hereafter become bound to convey or assign to each
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage, or for filing, registering or recording this
Mortgage and, on demand, will execute and deliver, and hereby authorizes each
Mortgagee to execute and file in the name of the Mortgagor to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments, to evidence more effectively the lien hereof
upon the Mortgaged Property or any part thereof.  Mortgagor will, at its sole
cost and expense, do, execute, acknowledge and deliver all and every such acts,
information reports, returns and withholding of monies as shall be necessary or
appropriate to comply fully, or to cause full compliance, with all applicable
information reporting and back-up withholding requirements of the Internal
Revenue Code of 1986, as amended (including all regulations promulgated
thereunder) in respect of the Premises and all transactions related to the
Premises, and will at all times upon any Mortgagee’s request provide such
Mortgagee with satisfactory evidence of such compliance and notify such
Mortgagee of the information reported in connection with such compliance.

 

1.3                               (a)                                 The
Mortgagor forthwith upon the execution and delivery of this Mortgage, and
thereafter from time to time, will cause this Mortgage, the Loan Agreement and
any security instrument creating a lien or evidencing the lien hereof upon the
Chattels and/or the Intangibles and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect the lien hereof upon, and the interest of each Mortgagee in, the
Mortgaged Property.

 

(b)                                 Subject to the right of Mortgagor to in good
faith contest such claims with the applicable authority, the Mortgagor will pay
all filing, registration or recording fees, and all expenses incident to the
execution and acknowledgment of this Mortgage, any mortgage supplemental hereto,
any security instrument with respect to the Chattels or the Intangibles, and any
instrument of further assurance, and all federal, state, county and municipal
stamp taxes and other taxes, duties, imposes, assessments and charges arising
out of or in connection with the execution and delivery of the Note, this
Mortgage or any mortgage supplemental hereto, any security instrument with
respect to the Chattels and/or the Intangibles or any instrument of further
assurance.

 

1.4                               The Mortgagor will punctually pay the
principal and interest and all other sums to become due in respect of the Note
and the Loan Agreement at the time and place and in the manner specified in the
Note, according to the true intent and meaning thereof, all in any coin or
currency of the United States of America which at the time of such payment shall
be legal tender

 

5

--------------------------------------------------------------------------------


 

for the payment of public and private debts and all such principal and interest
due in respect of the Note and the Loan Agreement is hereby deemed an obligation
due under this Mortgage.

 

1.5                               The Mortgagor will, so long as it is owner of
the Mortgaged Property or any part thereof, do all things necessary to preserve
and keep in full force and effect its existence, franchises, rights and
privileges as a business and/or limited liability company under the laws of the
state of its formation and will comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental authority or court applicable
to the Mortgagor or to the Mortgaged Property or any part thereof.

 

1.6                               All right, title and interest of the Mortgagor
in and to all extensions, improvements, betterments, renewals, substitutes and
replacements of, and all additions and appurtenances to, the Mortgaged Property,
hereafter acquired by, or released to, the Mortgagor or constructed, assembled
or placed by the Mortgagor on the Premises or any part thereof, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case, without any further mortgage, conveyance,
assignment or other act by the Mortgagor, shall become subject to the lien of
this Mortgage as fully and completely, and with the same effect, as though now
owned by the Mortgagor and specifically described in the granting clause hereof,
but at any and all times the Mortgagor will execute and deliver to each
Mortgagee any and all such further assurances, mortgages, conveyances or
assignments thereof as such Mortgagee may reasonably require for the purpose of
expressly and specifically subjecting the same to the lien of this Mortgage.

 

1.7                               (a)                                 The
Mortgagor, from time to time when the same shall become due and payable, will
pay and discharge all taxes of every kind and nature, all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, and all other public charges whether of a like or different
nature, imposed upon or assessed against the Mortgaged Property, or any part
thereof, or upon the revenues, rents, issues, income and profits of the
Mortgaged Property or arising in respect of the occupancy, use or possession
thereof.  The Mortgagor will, upon the reasonable request of any Mortgagee,
deliver to such Mortgagee receipts evidencing the payment of all such taxes,
assessments, levies, fees, rents and other public charges imposed upon or
assessed against the Mortgaged Property, or any part thereof, or the revenues,
rents, issues, income or profits thereof.

 

Mortgagees may, at their reasonable option to be exercised by thirty (30) days
written notice to the Mortgagor, require the deposit by the Mortgagor, at the
time of each payment of an installment of interest or principal under the Note,
of an additional amount sufficient to discharge the obligations under this
subsection (a) when they become due.  The determination of the amount so payable
and of the fractional part thereof to be deposited with Mortgagees, so that the
aggregate of such deposit shall be sufficient for this purpose, shall be made by
Mortgagees in their reasonable discretion.  Such amounts shall be held by
Mortgagees with interest and applied to the payment of the obligations in
respect to which such amounts were deposited or, at the option of Mortgagees, to
the payment of said obligations in such order or priority as Mortgagees shall
determine, on or before the respective dates on which the same or any of them
would become delinquent.  If one month prior to the due date of any of the
aforementioned obligations the amounts then on deposit therefor shall be
insufficient for the payment of such obligation in

 

6

--------------------------------------------------------------------------------


 

full, the Mortgagor within ten (10) days after demand shall deposit the amount
of the deficiency with Mortgagees.  Nothing herein contained shall be deemed to
affect any right or remedy of any Mortgagee under any provisions of this
Mortgage or of any statute or rule of law to pay any such amount and to add the
amount so paid to the Indebtedness.

 

(b)                                 The Mortgagor will pay, from time to time
when the same shall become due, all lawful claims and demands of mechanics,
materialmen, laborers, and others which, if unpaid, might result in, or permit
the creation of, a lien on the Mortgaged Property or any part thereof, or on the
revenues, rents, issues, income and profits arising therefrom and in general
will do or cause to be done everything necessary so that the lien of this
Mortgage shall be fully preserved, at the cost of the Mortgagor, without expense
to any Mortgagee.

 

(c)                                  Nothing in this Section 1.7 shall require
the payment or discharge of any obligation imposed upon the Mortgagor by this
Section so long as the Mortgagor shall in good faith and at its own expense bond
such obligation, contest the same or the validity thereof by appropriate legal
proceedings which shall operate to prevent the collection thereof or other
realization thereon and the sale or forfeiture of the Premises or any part
thereof to satisfy the same; provided that during such contest the Mortgagor
shall, at the option of any Mortgagee, provide security reasonably satisfactory
to such Mortgagee, assuring the discharge of the Mortgagor’s obligation
hereunder and of any additional charge, penalty or expense arising from or
incurred as a result of such contest; and provided further, that if at any time
payment of any obligation imposed upon the Mortgagor by subsection (a) of this
Section shall become necessary to prevent the delivery of a tax deed, or its
equivalent, conveying the Mortgaged Property, or any part thereof, because of
non-payment, then the Mortgagor shall pay the same in sufficient time to prevent
the delivery of such tax deed or its equivalent.

 

1.8                               The Mortgagor will pay any and all taxes,
governmental charges, fees and/or levies by reason of each Mortgagee’s ownership
of the Note or this Mortgage and/or resulting from the exercise by any Mortgagee
of any of its rights and/or remedies provided for under this Mortgage, except
for income taxes of any Mortgagee, and any similar gains tax law which may
hereafter be enacted.  The obligations assumed by the Mortgagor pursuant to this
Section 1.8 shall survive the exercise by each Mortgagee of any of its rights
and/or remedies under this Mortgage.

 

1.9                               (a)                                 Mortgagor
shall keep the Premises and Chattels insured against such perils and hazards,
and in such amounts and with such limits, as Mortgagee may from time to time
require, and in any event will continuously maintain, at Mortgagor’s sole cost
and expense, the following described policies of insurance (collectively, the
“Insurance Policies”):

 

(i)                         During any period of construction, repair or
restoration, “All Risk” Builder’s Risk insurance policy for the Project on which
the work is to be executed or which is to be constructed, for the full completed
value of Improvements and shall also cover material, equipment, and supplies of
all kinds incident to the Improvements, in temporary structures, in vehicles, or
in the open.

 

(ii)                      Property insurance, covering the Mortgaged Property,
including 100% of the insurable replacement cost value of all tenant
improvements and betterments that any

 

7

--------------------------------------------------------------------------------


 

agreement requires Mortgagor to insure, against all risks of loss to the
Improvements customarily covered by so-called “Cause of Loss — Special Form”
policies as available in the insurance market as of the closing date.  Such
policy shall cover at least the following perils: building collapse, fire,
flood, back-up of sewers and drains, water damage, tsunami, windstorm,
earthquake, earth movement, landslide, mudslide, subsidence, acts of terrorism,
impact of vehicles and aircraft, lightning, machinery breakdown, malicious
mischief, and vandalism.  The policy shall cover (i) 100% of the insurable
replacement cost value of the Mortgaged Property; (ii) 100% of the insurable
replacement cost value of all tenant improvements and betterments that any
agreement requires Mortgagor to insure; (iii) loss of the undamaged portion of
the Mortgaged Property and additional expense of demolition and increased cost
of construction, including, without limitation, increased costs that arise from
any changes in laws or other legal requirements with respect to such
restoration, in an amount as is acceptable to Mortgagee. Coverage to include
replacement cost valuation, no margin clause and a waiver of coinsurance or
agreed amount endorsement, and include such clauses as may be necessary to
ensure that the Mortgagee will not be deemed to be a co-insured thereunder.  The
policy shall have no deductible more than $25,000, except as agreed to by
Mortgagee, and shall be written with an unexpired term of at least one year,
issued by an insurer acceptable to the Mortgagee.  The policy shall also cover
business interruption and/or rent loss, on an actual loss sustained basis, in an
amount at least equal to 18 months of the Mortgagor’s actual or projected gross
revenue, and if applicable Mortgagor’s income, with respect to tenants, at 80%
occupancy during such period. The amount of such insurance shall be increased
from time to time during the term of the Note as and when receipts from the
Premises increase, and shall be endorsed to include an extended period of
indemnity of at least 180 days. The policy shall name the Mortgagee on a
standard mortgagee endorsement for real property and lender loss payee
endorsement for loss of income coverage on forms acceptable to Mortgagee.  With
respect to property insurance sub limits and/or annual or policy-term aggregate
limits applicable to any insured peril, including but not limited to earthquake,
flood, named storm and any other peril that may be subject to such sub limit
and/or aggregate limit, Mortgagor agrees that if the limit of insurance
applicable to any insured peril is subject to an annual aggregate or a
policy-term aggregate, Mortgagor will notify Mortgagee if and when applicable
policy aggregate limits are eroded due to incurred losses by 50% or more of
applicable limits during the term of the loan, and further, that Mortgagor, as
commercially reasonable, (as agreed to between the Mortgagor and Mortgagee),
will immediately cause the aggregate limits to be restored to 100% of the
pre-loss aggregate limit;

 

(iii)                   Commercial general liability insurance against claims
for bodily injury, death or property damage occurring on, in or about the
Mortgaged Property (such coverage to include provisions waiving subrogation
against the Authority and the Purchaser), including coverage for: (i) commercial
general liability insurance; (iii) umbrella liability insurance,  Liability
insurance shall be in the so-called “occurrence” form and shall provide coverage
in amounts not less than $25,000,000 per occurrence and $25,000,000 in the
annual aggregate.  All Liability Insurance shall name Mortgagee as an
“Additional Insured”, including both on-going and completed operations, by
endorsements satisfactory to Mortgagee;

 

(iv)                  Worker’s Compensation and Employer’s Liability insurance
shall be provided in accordance with the requirements of the laws of New Jersey.

 

8

--------------------------------------------------------------------------------

 

(v)                     During any period of construction Mortgagor shall
provide or ensure that the following coverage is maintained:

 

(A)                               “Special Perils” builders’ all risk insurance
written in “100% builders risk completed value, non-reporting form”, including
coverage therein for “completion and/or premises occupancy”, such insurance to
be in the amounts and terms specified in subparagraph (ii) above, plus,
(1) coverage for all materials which will become a part of the new building,
whether at the construction site, stored elsewhere, or in transit; (2) soft
costs coverage including 100% of the loan interest, and coverage for recurring
expenses including but not limited to plans, specifications, blueprints and
models, real estate taxes, real estate commissions, advertising, architectural
and engineering supervisory costs, legal and accounting costs, and delayed
completion business income/rental interruption (if any) on an actual loss
sustained basis; (3) provide for permission for partial occupancy.

 

(B)                               Mortgagor shall ensure that the general
contractor for this project maintains (i) commercial general liability coverage,
including products and completed operations coverage, containing no EIFS
(Exterior Insulation Finish System) exclusion with respect to this project if
the project will use EFIS, that shall be continuously renewed for the statutory
period during which claims can be made following completion of the project,
(ii) automobile liability insurance (including owned, hired and non-owned
liability) and (iii) umbrella/excess liability insurance with no less than
$25,000,000 in limits per occurrence and in the annual aggregate per project or
$50,000,000 if aggregates are shared among multiple projects, and in addition
all trade contractors shall provide similar liability insurance coverage with
umbrella liability limits that are commensurate with the risks presented by
their operations at the site as determined by the general contractor, provided
that any crane subcontractor shall provide limits of at least $10,000,000 or
such other amount as is acceptable to Mortgagee.  All parties engaged in work on
the Improvements or on any restoration shall maintain any workers’ compensation
and employer’s liability insurance required by law in force for all workers on
the job. A certificate of insurance shall be issued to Mortgagee, naming
Mortgagee as Additional Insured (except with respect to workers’ compensation
and employer’s liability), and evidencing all insurance required in this
subsection.  Mortgagee shall be named as Additional Insured with respect to
general contractor’s ongoing operations and completed operations by endorsements
satisfactory to Mortgagee.  Such insurance shall be primary and any other
insurance maintained by the additional insured shall be excess only and not
contributing with this insurance.

 

(C)                               Contractor’s Pollution Legal Liability
Insurance for the entire term of the construction project, in a minimum amount
of $5,000,000, and including coverage for mold. Such policy shall name Mortgagee
as Additional Insured on a form acceptable to Mortgagee.

 

(D)                               Architects and Engineers Professional
Liability Insurance.  Mortgagor shall cause the Architect and Engineers to
obtain and maintain Architect’s and Engineer’s Professional Liability Insurance
during the period commencing on the date of the Architect’s agreement or the
date of contract with the engineers, respectively, and continuously renewing for
a period no less than the statute of limitations in the state where the project
is located during which claims can be made after substantial completion.  Such
insurance shall be in an amount equal to at least $3,000,000 per claim and in
the annual aggregate, or such other

 

9

--------------------------------------------------------------------------------


 

amount acceptable to Mortgagee.  Any subcontractor to the Architect shall
maintain such insurance in an amount not less than $1,000,000 per claim and in
the annual aggregate or such other amount acceptable to Mortgagee.

 

(vi)                  Borrower shall maintain environmental insurance covering
unknown environmental hazards in an amount not less than $10,000,000 per
discovery and in the Aggregate.  Such coverage shall identify Mortgagee as an
“Additional Named Insured” through an endorsement satisfactory to Mortgagee. 
The carrier shall agree that the policy rights for the project shall be
automatically assigned to Mortgagee, with no further action required by any
person, if control of the Mortgaged Property passes to Mortgagee or to any of
their respective designees as the direct or indirect result of an event of
default or as the direct or indirect result of the enforcement of any rights or
remedies of Mortgagee hereunder or under any of the Loan Documents (including,
without limitation, the transfer of the property and/or Improvements or any
interest therein to Mortgagee or its designee through foreclosure, by
deed-in-lieu of foreclosure or otherwise);

 

(vii)               Insurance against loss or damage from (A) leakage of
sprinkler systems and (B) explosion of steam boilers, air conditioning
equipment, high pressure piping, machinery and equipment, pressure vessels or
similar apparatus now or hereafter installed in the Improvements (without
exclusion for explosions or testing procedures), in an amount at least equal to
the outstanding principal amount of the Note or $5,000,000, whichever is less;

 

(viii)            If the Premises, or any part thereof, are located in an area
that has been identified by the Federal Emergency Management Agency as being
located in a special flood hazard area, Mortgagor will keep, for as long as any
Indebtedness remains unpaid, the Improvements covered by flood insurance in an
amount equal to the lesser of (A) the full replacement cost of the Premises or
(B) the maximum limit of coverage available for the Premises under the National
Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, as
the same may have been or may hereafter be amended or modified (and any
successor act thereto); and

 

(ix)                  Such other types and amounts of insurance coverage as
shall be reasonably requested by Mortgagee and are customarily (A) maintained by
owners or operators of properties similarly situated to the Premises, or
(B) required by institutional lenders in like transactions.

 

(b)                                 Each of the Insurance Policies shall be
endorsed to name Mortgagee and its successors and assigns as mortgagee or lender
loss payee, with loss greater than $250,000.00 payable to Mortgagee and its
successors and assigns, without contribution or assessment, pursuant to a
standard first mortgage endorsement in the form of, or substantially equivalent
to, the standard mortgagee or lender loss payee endorsement used in the State of
New Jersey, provided that with respect to liability insurance or other policies
of insurance required hereunder where a mortgagee or lender loss payee
endorsement is not available, Mortgagee shall, to the fullest extent available,
be named as an additional insured in any such Insurance Policies.  All Insurance
Policies and endorsements required pursuant to this Section 1.9 shall be fully
paid as premiums are due and contain such provisions and expiration dates and be
in such form and amounts as indicated above and shall be issued by an insurance
company authorized to sell

 

10

--------------------------------------------------------------------------------


 

insurance in the State of New Jersey, and having an A.M. Best General
policyholders’ rating of A or better and a financial size category of 8 or
better.  Each policy shall specifically provide that (A) such policy may not be
cancelled except upon thirty (30) days’ prior written notice to Mortgagee and
that no act or thing done by Mortgagor shall invalidate the policy as against
Mortgagee and (B) any and all insurance proceeds will be paid to Mortgagee so
long as Mortgagee certifies to the insurer that the unpaid Indebtedness exceeds
the proceeds of insurance.  Each policy shall provide a waiver of any right of
subrogation of the insurers thereunder against any Person insured under such
policy, and a waiver of any right of the insurers to any set off or counterclaim
or any other deduction, whether by attachment or otherwise, in respect of any
liability of any Person insured under such policy; and each policy shall provide
such other terms and provisions as any owner or operator of facilities similar
to the Mortgagor’s would, in the prudent management of its properties, require
to be provided in policies, binders or interim insurance contracts with respect
to facilities similar to the Project or the collateral owned or operated by it. 
At least thirty (30) days prior to the expiration of any such policy, the
Mortgagor shall furnish the Mortgagee with evidence that such policy has been
renewed or replaced, in formats acceptable to the Mortgagee.  Mortgagor shall
provide copies of all renewal or replacement policies within 60 days of the
renewal date.  Mortgagor shall assign and deliver the Insurance Policies to
Mortgagee and Mortgagee shall have and hold said Insurance Policies as
collateral and further security for the payment of the Indebtedness until the
full payment of the Indebtedness, or, if reasonably acceptable to Mortgagee,
certificates of such policies together with such other information regarding
such policy as Mortgagee shall reasonably require.  In addition, from time to
time, upon occurrence of any change in the use, operation or value of the
Premises, or in the availability of insurance in the area in which the Premises
are located, Mortgagor shall, within twenty (20) days after reasonable demand by
Mortgagee, take out such additional amounts and/or such other kinds of insurance
as Mortgagee may require. The Insurance Policies delivered by Mortgagor to
Mortgagee on the date hereof shall be deemed acceptable to Mortgagee.

 

(c)                                  Mortgagor shall not take out separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 1.9, unless Mortgagee is included
thereon as a named insured with loss payable to Mortgagee under the standard
mortgage endorsement of the character above described.  Mortgagor shall
immediately notify Mortgagee whenever any such separate insurance is taken out
and shall promptly deliver to Mortgagee the policy or policies of such
insurance.

 

(d)                                 Mortgagor shall give Mortgagee prompt
written notice of any damage to, or destruction of, the Improvements, or any
part thereof, or of any other casualty or loss at or affecting the Premises or
the Chattels, and Mortgagee shall have the right to approve the adjustment of
any insurance claim in respect of any such damage, destruction, casualty or loss
in excess of $250,000.  To the fullest extent permitted by applicable law, the
proceeds of any insurance coming into the possession of Mortgagee in respect of
any damage, destruction, casualty or loss shall not be deemed trust funds, and
Mortgagee shall have the option, in its sole discretion, to apply any insurance
proceeds it may receive pursuant hereto or otherwise to the payment of the
Indebtedness, or to allow all or a portion of such proceeds to be used for the
restoration of the Mortgaged Property.  In the event any such insurance proceeds
shall be used to reduce the Indebtedness, the same shall be applied by
Mortgagee, after the deduction therefrom and repayment to Mortgagee of any and
all costs incurred by Mortgagee in the recovery thereof

 

11

--------------------------------------------------------------------------------


 

(including reasonable attorneys’ fees and disbursements), in any manner it shall
designate, including, but not limited to, the application of such proceeds to
the then unpaid installments of the principal balance due under the Note in the
inverse order of their maturity, such that the regular payments, if any, under
the Note shall not be reduced or altered in any manner.  Any prepayment of the
Note from the proceeds of insurance shall be without prepayment premium. 
Notwithstanding the foregoing, if the Improvements have been damaged or
destroyed, Mortgagee shall allow Mortgagor to use any such insurance proceeds
for the restoration of the Improvements, provided that Mortgagee shall
reasonably determine that the restoration of the Improvements can be completed
prior to the Maturity Date (as defined in the Note) of the Note, and that
insurance proceeds shall be sufficient to complete the restoration, or if the
amount of such insurance proceeds shall be insufficient to complete such
restoration, Mortgagor deposits with Mortgagee an amount equal to the difference
between the estimate of the Architect (as hereinafter defined) (as derived in
accordance with subsection (e) below) of the cost of such restoration and the
insurance proceeds received.

 

(e)                                  Unless the Indebtedness is paid in full to
Mortgagee within thirty (30) days of the date of any damage, destruction, loss
or other casualty to the Improvements, and provided that casualty insurance
proceeds are made available to Mortgagor, Mortgagor shall promptly commence and
diligently continue to perform the repairs, restoration and rebuilding of the
portion of the Improvements so damaged or destroyed (hereinafter the “Work”) so
as to restore the Improvements and Chattels in full compliance with all legal
requirements and so that the Mortgaged Property shall be at least equal in value
and general utility as they were prior to such damage or destruction, and if
such damage or destruction, in the reasonable judgment of Mortgagee, shall
exceed Two Hundred Fifty Thousand ($250,000) Dollars (hereinafter, collectively
“Major Work”), Mortgagor shall, prior to the commencement of the Major Work,
furnish to Mortgagee for its approval:  (1) complete plans and specifications
for the Major Work, with satisfactory evidence of the approval thereof (i) by
all governmental authorities whose approval is required and (ii) by Borrower’s
Architects (as defined in the Loan Agreement) or other architect satisfactory to
Mortgagee (hereinafter, the “Architect”) and which shall be accompanied by the
Architect’s signed estimate, bearing the Architect’s seal, of the entire cost of
completing the Major Work; and (2) certified or photostatic copies of all
permits and approvals required by law in connection with the commencement and
conduct of the Major Work.  Mortgagor shall not commence any of the Major Work
until Mortgagor shall have complied with applicable requirements referred to in
this subsection (e), and after commencing the Major Work, Mortgagor shall
perform the Major Work diligently and in good faith in accordance with the plans
and specifications referred to in this subsection (e), if applicable.

 

(f)                                   If the insurance proceeds, less the cost,
if any, to Mortgagee of such recovery and of paying out such proceeds (including
reasonable attorneys’ fees and costs allocable to inspecting the Work and the
plans and specifications therefor) should be paid towards restoration of the
Improvements and Chattels or if such insurance proceeds are applied toward such
restoration, then such insurance proceeds shall be applied by Mortgagee to the
payment of the cost of the Work and shall be paid out from time to time to
Mortgagor and/or, at Mortgagee’s option, directly to the contractor,
subcontractors, materialmen, laborers, engineers, architects and other persons
rendering services or materials for the Work, as said Work progresses except as
otherwise hereinafter provided, but subject to the following conditions, any of
which Mortgagee may freely waive, at Mortgagee’s sole discretion:

 

12

--------------------------------------------------------------------------------


 

(i)                         If the Work to be done is Major Work, as determined
by Mortgagee, the Architect shall be in charge of such Major Work;

 

(ii)                      Each request for payment shall be made on fifteen (15)
days prior notice to Mortgagee and shall be accompanied by a certificate of the
Architect if one is required under subsection (e) above, otherwise by a
certificate of an officer of Mortgagor, stating (A) that all of the Work
completed has been done in compliance with the approved plans and
specifications, if any be required under said subsection (e) above, and in
accordance with all provisions of law; (B) the sum requested is justly required
to reimburse Mortgagor for payments by Mortgagor to, or is justly due to, the
contractor, subcontractor, materialmen, laborers, engineers, architects or other
persons rendering services or materials for the Work (giving a brief description
of such services and materials), and that when added to all sums, if any,
previously paid out by Mortgagee does not exceed the value of the Work done to
date of such certificate, and (C) that the amount of such proceeds and other
deposits remaining in the hands of Mortgagee will be sufficient on completion of
the Work to pay for the same in full (giving in such reasonable detail as
Mortgagee may require an estimate of the cost of such completion);

 

(iii)                   Each request shall be accompanied by waivers of liens
satisfactory to Mortgagee covering that part of the Work previously paid for, if
any, and by a search prepared by the title company which insured the lien of the
Mortgage or by other evidence satisfactory to Mortgagee, that there has not been
filed with respect to the Premises or any part thereof any mechanic’s lien or
other lien or instrument for the retention of title in respect of any part of
the Work not discharged of record and that there exist no encumbrances on or
affecting the Premises or any part thereof or any part of the other Mortgaged
Property, other than the Other Mortgages;

 

(iv)                  The request for any payment after the Work has been
completed shall be accompanied by a copy of all certificates, permits, licenses,
waivers and/or other documents required by law to render occupancy of the
Premises legal; and

 

Upon completion of the Work and payment in full therefor, or upon failure on the
part of Mortgagor to commence, as provided in Section 1.9(e) above, or
diligently to continue the Work, or at any time upon request by Mortgagor,
Mortgagee may apply the amount of any such proceeds then or thereafter in the
hands of Mortgagee to the payment of the Indebtedness; provided, however, that
nothing herein contained shall prevent Mortgagee from applying at any time the
whole or any part of such proceeds to the curing of any default after expiration
of applicable notice and cure periods under this Mortgage, the Note or any other
Loan Documents.

 

(g)                                  Notwithstanding the foregoing, provided no
Event of Default exists hereunder, each Mortgagee shall allow the use of such
proceeds for the restoration of the “Improvements”, as defined in the Loan
Agreement and Chattels, provided each Mortgagee and “Construction Consultant,”
as such term is defined in the Loan Agreement, determine that the amount of such
insurance proceeds plus the undisbursed portion of the Loan for “Direct Costs”,
as defined in the Loan Agreement, and any available equity or other funds of the
Mortgagor shall be sufficient to complete the Improvements on or before the
“Completion Date”, as defined in the Loan Agreement.  In the event any Mortgagee
shall allow the use of such proceeds for the

 

13

--------------------------------------------------------------------------------


 

restoration of the “Improvements,” as defined in the Loan Agreement, the
Mortgagor shall diligently prosecute completion of the Improvements in
accordance with the terms of the Loan Agreement, and the insurance proceeds
and/or the amount of any such deposits shall be disbursed to Mortgagor under the
same terms and conditions for the advancing of loan proceeds under the Loan
Agreement except that if the damage is less than $250,000.00, then the proceeds
shall be disbursed to Mortgagor in one advance upon completion of the
restoration; amounts not required for such purposes shall be applied, at such
Mortgagee’s option, to the prepayment of the Note and to interest, if any,
accrued and unpaid thereon in such order and proportions as such Mortgagee may
elect.  In the event that such proceeds are reasonably determined by any
Mortgagee to be inadequate, such Mortgagee shall receive from Mortgagor a cash
deposit equal to the excess of said estimated cost of restoration over the
amount of said available proceeds.  If the conditions for the advance of
insurance proceeds for restoration set forth above are not satisfied within
sixty (60) days of such Mortgagee’s receipt thereof or if the actual restoration
shall not have been commenced within such period, each such Mortgagee shall have
the option at any time thereafter to apply such insurance proceeds to the
payment of the Note and to interest, if any, accrued and unpaid thereon in such
order and proportions as such Mortgagee may elect.

 

(h)                                 Notwithstanding the foregoing, the Mortgagor
shall comply with all insurance requirements contained in the Loan Agreement,
and in the case that this Section 1.9 conflicts with the insurance requirements
contained in the Loan Agreement, the requirements set forth in the Loan
Agreement shall control.

 

1.10                        If the Mortgagor shall fail to perform any of the
covenants contained in Section 1.1, 1.3, 1.7, 1.8, 1.9, 1.12 or 1.15, Mortgagees
may make advances to perform the same on Mortgagor’s behalf, and all sums so
advanced shall be a lien upon the Mortgaged Property and shall be secured
hereby.  The Mortgagor will repay on demand all sums so advanced on its behalf
with interest at the Involuntary Rate.  The provisions of this Section 1.10
shall not prevent or delay any default in the observance of any covenant
contained in said Section 1.1, 1.3, 1.7, 1.8, 1.9, 1.12 or 1.15 from
constituting an Event of Default.

 

1.11                        (a)                                 The Mortgagor
will keep adequate records and books of account in accordance with generally
accepted accounting principles and will permit each Mortgagee, by its respective
agents, accountants and attorneys, to visit and inspect the Premises and examine
its records and books of account and to discuss its affairs, finances and
accounts with the officers of the Mortgagor, at such reasonable times as may be
requested by such Mortgagee.

 

(b)                                 The Mortgagor will deliver to each Mortgagee
with reasonable promptness, but in no event later than ninety (90) days after
the close of its fiscal year, an audited balance sheet and statement of profit
and loss setting forth in each case, in comparative form, figures for the
preceding year.  Throughout the term of this Mortgage, the Mortgagor, with
reasonable promptness, will deliver to each Mortgagee such other information
with respect to the Mortgagor as such Mortgagee may reasonably request from time
to time.  All financial statements of the Mortgagor shall be prepared in
accordance with generally accepted accounting principles, shall be delivered in
duplicate, and shall be accompanied by the certificate of a principal financial
or accounting officer of the Mortgagor, dated within five (5) business days of
the delivery of such statements to each Mortgagee, stating that he knows of no
Event of Default, nor of any default which after notice or passage of time or
both would constitute an Event of

 

14

--------------------------------------------------------------------------------


 

Default, which has occurred and is continuing, or, if any such default or Event
of Default has occurred and is continuing, specifying the nature and period of
existence thereof and what action the Mortgagor has taken or proposes to take
with respect thereto, and, except as otherwise specified, stating that the
Mortgagor has fulfilled all its obligations under this Mortgage which are
required to be fulfilled on or prior to the date of such certificate.

 

(c)                                  The Mortgagor, within five (5) days after
request therefor, shall furnish a written statement duly acknowledged of the
amount due whether for principal or interest on the Note and whether any
offsets, counterclaims or defenses exist against any Mortgagee or the
Indebtedness or any part thereof.

 

1.12                        The Mortgagor will not commit any waste on the
Mortgaged Property, or any part thereof, or make any change in the use of the
Mortgaged Property, or any part thereof, which will in any material way increase
any ordinary fire or other hazard arising out of construction or operation.  The
Mortgagor will, at all times, maintain the Improvements in good operating order
and condition and will promptly make, from time to time, all repairs, renewals,
replacements, additions and improvements in connection therewith which are
needful or desirable to such end.

 

1.13                        The Mortgagor, immediately upon obtaining knowledge
of the institution of any proceedings for the condemnation of the Premises, or
any part thereof, will notify each Mortgagee of the pendency of such
proceedings.  Each Mortgagee may participate in any such proceedings and the
Mortgagor from time to time will deliver to the Mortgagee all instruments
requested by it to permit such participation.  In the event of such condemnation
proceedings, the award or compensation payable is hereby assigned to and shall
be paid to the Mortgagees.  Mortgagees shall be under no obligation to question
the amount of any such award or compensation and may accept the same in the
amount in which the same shall be paid subject to Mortgagor’s consent, which
shall not be unreasonably withheld.  In any such condemnation proceedings each
Mortgagee may be represented by counsel selected by each such Mortgagee.  The
proceeds of any award or compensation so received shall, at the option of each
Mortgagee, either be applied toward the payment of the Indebtedness,
notwithstanding the fact that the Indebtedness may not then be due and payable,
or to the restoration of the Improvements.  In the event that any portion of the
condemnation awards or compensation shall be used to reduce the Indebtedness,
the same shall be applied by each Mortgagee in any manner it shall designate,
including, but not limited to, the application of such award or compensation to
the then unpaid installments of the principal balance due under the Note in the
inverse order of their maturity such that the regular payments under the Note
shall not be reduced or altered in any manner.  The Mortgagor, upon request by
any Mortgagee, shall make, execute and deliver any and all instruments requested
for the purpose of confirming the assignment of the aforesaid awards and
compensation to each Mortgagee free and clear of any liens, charges or
encumbrances of any kind or nature whatsoever.  Mortgagees shall not be limited
to the interest paid on the proceeds of any award or compensation, but shall be
entitled to the payment by the Mortgagor of interest at the applicable rate
provided for in the Note.

 

1.14                        (a)                                 The Mortgagor
will not (i) execute an assignment of the rents, or any part thereof, from the
Premises, except pursuant to the Other Mortgages (as hereinafter defined),
(ii) terminate or consent to the cancellation or surrender of any lease of the
Premises, or any part thereof, now existing or hereafter to be made, other than
in the ordinary course of business with

 

15

--------------------------------------------------------------------------------


 

respect to Residential Leases (as such term is defined in the Loan Agreement),
(iii) modify or amend or consent to the modification or amendment of any other
lease or sublease of the Premises, or any part thereof, now existing or
hereafter to be made, other than in the ordinary course of business with respect
to Residential Leases, or (iv) accept prepayments of any installments of rents
to become due under such leases, except prepayments in the nature of security
for the performance of the lessees thereunder, in any other manner materially
impair the value of the Mortgaged Property or the security of this Mortgage
without the written consent of Mortgagee, which consent shall not be
unreasonably withheld.

 

(b)                                 Except for Residential Leases executed in
the standard form previously approved by Mortgagee and the Master Lease and the
Leases, the Mortgagor will not execute any lease of all or any portion of the
Premises, without first obtaining the written consent of Mortgagee, and will at
all times promptly and faithfully perform, or cause to be performed, all of the
covenants, conditions and agreements contained in all such approved leases, on
the part of the lessor thereunder to be kept and performed and will at all times
do all things necessary to compel performance by the lessee under each lease of
all obligations, covenants and agreements by such lessee to be performed
thereunder.  Any and all Leases entered into shall, unless otherwise consented
to by Mortgagee in writing, be subject and subordinate to the terms of this
Mortgage.  All Leases entered into shall provide, and if any Residential Lease
provide, for the giving by the lessee thereunder of certificates with respect to
the state of such Leases, and Mortgagor shall exercise its right to request such
certificates within ten (10) business days of any demand thereof by Mortgagee. 
Mortgagor shall furnish to Mortgagee, within ten (10) business days after a
request by Mortgagee to do so, an executed counterpart of all such Leases. All
lessees under such Leases shall execute such estoppel certificates,
subordinations, attornments and other agreements as Mortgagee may require. Under
no circumstances shall Mortgagee be liable for any obligation to pay any leasing
commission, brokerage fee or similar fee or charge in connection with any Lease
nor shall Mortgagee be obligated to complete any Improvements for the benefit of
any lessee.

 

(c)                                  The Mortgagor shall furnish to each
Mortgagee, within fifteen (15) business days after a request by any Mortgagee to
do so, a written statement containing the names of all lessees of the Premises,
the terms of their respective leases, the space occupied and the rentals payable
thereunder.

 

1.15                        The Mortgagor will cause the Improvements to be
constructed substantially in accordance with the terms of the Loan Agreement,
will prosecute such construction with due diligence, and will comply with the
covenants made by it in the Loan Agreement, all of which are incorporated herein
by reference as though set forth herein, and will permit no “Event of Default”,
as therein defined, to occur thereunder.

 

1.16                        To the extent not so provided by applicable law each
lease of the Premises, or of any part thereof, shall provide that, in the event
of the enforcement by any Mortgagee of the remedies provided for by law or by
this Mortgage, the lessee thereunder will, upon request of any person succeeding
to the interest of the Mortgagor as a result of such enforcement, automatically
become the lessee of said successor in interest, without change in the terms or
other provisions of such lease, provided, however, that said successor in
interest shall not be bound by (i) any payment of rent or additional rent for
more than one month in advance, except

 

16

--------------------------------------------------------------------------------

 

prepayments in the nature of security for the performance by said lessee of its
obligations under said lease or (ii) any amendment or modification of the lease
made without the consent of each Mortgagee or such successor in interest.  Each
lease shall also provide that, upon request by said successor in interest, such
lessee shall execute and deliver an instrument or instruments confirming such
attornment.

 

1.17                        In the event any payment provided for herein or in
the Note shall become overdue for a period in excess of fifteen (15) days, a
late charge of five (5) cents for each dollar so overdue shall become
immediately due to each respective Mortgagee for the purpose of defraying the
expenses incident to handling such delinquent payment, and such charge shall be
deemed to be part of the Indebtedness and therefore secured by the lien of this
Mortgage. Late charges shall be payable with the next installment of principal
and/or interest due under the Note.

 

1.18                        [RESERVED.]

 

1.19                        The Mortgagor agrees that it shall indemnify and
hold each Mortgagee harmless against any loss or liability, cost or expense,
including, without limitation, any judgments, reasonable attorneys’ fees, costs
of appeal bonds and printing costs, arising out of or relating to any proceeding
instituted by any claimant alleging priority over the lien of this Mortgage.

 

1.20                        The Mortgagor expressly covenants and agrees to pay
in full the reasonable fees and expenses of each Mortgagee’s counsel, promptly
upon receipt of a statement therefor, which are incurred prior to and after the
date hereof and which fees and expenses arise in connection with any matter
incidental to the loan which is evidenced by the Note and secured by this
Mortgage.

 

1.21                        The Mortgagor hereby represents, warrants, covenants
and agrees that other than as set forth in the Environmental Report (as defined
in the Loan Agreement), to the best of Mortgagor’s knowledge after due inquiry,
the Premises and the Improvements comply and shall hereafter comply with all
laws, rules, regulations and ordinances of the state and the local governmental
authorities where the Premises are located and the United States of America
relating to the storage, use, disposal, generation, transportation, and/or
treatment of hazardous, toxic and/or radioactive matter and/or waste, including
without limitation asbestos (collectively “Toxic Materials”).  If the presence
of Toxic Materials on the Premises or in any Improvements has resulted in,
and/or shall hereafter result in (a) contamination or deterioration of water or
soil to a level of contamination greater than the levels permitted or
established by any governmental agency or authority having jurisdiction over
such contamination, (b) the termination or modification of any permit or
authorization as to the use and/or occupancy of the Premises or Improvements
and/or (c) the inability to obtain or maintain insurance policies satisfactory
to each Mortgagee, then the Mortgagor covenants and agrees to promptly take any
and all action necessary to clean up such contamination to the extent required
by any such governmental agency or authority and/or issuer of an insurance
policy. The Mortgagor covenants and agrees to indemnify each Mortgagee and any
affiliate or nominee of each Mortgagee and hold each Mortgagee and any affiliate
or nominee of each Mortgagee harmless from any and all liabilities, losses,
costs and/or expenses arising out of and/ or resulting from the existence and/or
the removal of any Toxic Materials at, on, and/or in the Premises or any part or
parts thereof or the Improvements or any part or parts thereof and/or the
effects of any such Toxic Materials located

 

17

--------------------------------------------------------------------------------


 

at, on and/or in the Premises or any part or parts thereof or the Improvements
or any part or parts thereof except for matters caused by any Mortgagee.  The
foregoing indemnity shall survive any foreclosure sale of the Premises and any
delivery by the Mortgagor and the acceptance by each Mortgagee of a deed in lieu
of foreclosure of the Premises.

 

1.22                        Mortgagor will not consent to, join in, permit or
allow any change in the zoning laws or ordinances relating to or affecting the
Premises, and will promptly notify each Mortgagee of any changes to the zoning
laws affecting the Premises of which it has received written notice thereof.

 

1.23                        Except for the Other Mortgages, the Master Lease,
the Leases and the Residential Leases, Mortgagor will not, directly or
indirectly, transfer, mortgage, convey, sell, assign, lease, pledge or encumber
the Mortgaged Property, or any part thereof or any direct or indirect interest
therein, without the express prior written consent of each Mortgagee.  Mortgagor
shall not, directly or indirectly, create, incur, assume or suffer to exist any
liability for indebtedness (including subordinated indebtedness), whether
secured or unsecured, except indebtedness due with respect to the Loan.  Neither
the structure of Mortgagor nor the direct or indirect ownership of Mortgagor may
be changed from that existing on the date hereof, nor may Mortgagor consolidate
with, be acquired by, or merge into or with any Person (as defined in the Loan
Agreement), without the express prior written consent of each Mortgagee. 
Mortgagor shall not change the management structure of the Mortgagor or the
Premises, nor shall Mortgagor enter into any management and/or leasing agency or
similar agreements with respect to the Premises without the prior written
consent of each Mortgagee.  Notwithstanding anything contained herein in or in
the Loan Documents to the contrary, the following transfers shall be permitted
hereunder: (a) the direct or indirect transfer in any Upper Tier Entity to one
or more Family Members for estate planning purposes, provided that the
transferor of any such interest shall at all times retain all decision-making
authority with respect to such transferred interest, including all voting and
consent rights with respect thereto, (b) the direct or indirect transfer, in one
or a series of transactions, in any Upper Tier Entity; provided, however, that
as a condition to each such transfer set forth in (a) or (b) above:
(i) Mortgagee shall receive not less than thirty (30) days prior written notice
with respect to any direct transfer by an Upper Tier Entity of its direct
interests in RBH-TRB Newark Holdings LLC, including, without limitation, the
name of the proposed transferee and the date the transfer is expected to be
effective, and Mortgagee shall be informed of any indirect transfer of any
interests in the direct or indirect constituent members of any Upper Tier Entity
which such Upper Tier Entity receives, or has the right to consent to, pursuant
to its organizational documents, by such Upper Tier Entity delivering notice
thereof to Mortgagee, (ii) the transferee must be in full compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury and must not be
listed on any restricted list published by the Federal Government of the United
States of America, (iii) at all times Nicolas Berggruen shall continue to own
(legally and beneficially), directly or indirectly, no less than a forty percent
(40%) interest in RBH Partners, LLC, and (iv) at all times Ron Beit-Halachmy
shall (A) continue to control, directly or indirectly, Mortgagor, and
(B) continue to own (legally and beneficially), directly or indirectly, no more
than a twenty-five percent (25%) interest in Mortgagor.

 

1.24                        In the event of any sale, conveyance, transfer,
pledge or further encumbrance, by operation of law or otherwise, of all or any
part of the Mortgaged Property, of any interest

 

18

--------------------------------------------------------------------------------


 

therein, or in the event of any change in the ownership or composition of
Mortgagor, or (except for the Other Mortgages) any further assignment of rents
from the Mortgaged Property, or (except for the Master Lease, the Leases or the
Residential Leases) any lease of all or substantially all of the Mortgaged
Property, the Premises or the Improvements, without the prior written consent of
each Mortgagee, then, at each Mortgagee’s option (and in addition to any other
rights each Mortgagee may have pursuant to the terms of this Mortgage), each
Mortgagee may declare that portion of the Loan secured by this Mortgage to be
due and payable immediately, and upon such declaration such portion shall
immediately become and be due and payable without demand or notice.  Each
Mortgagee’s consent shall be within its sole and absolute discretion, and each
Mortgagee specifically reserves the right to condition its consent upon (by way
of illustration but not by way of limitation) its approval of the financial
and/or management ability of the purchaser, transferee, lessee, pledge or
assignee, upon an agreement to escalate the interest rate of the Note to each
such Mortgagee’s then current interest rate for similarly situated properties,
upon the assumption of the obligations and liabilities of the Note and this
Mortgage by the purchaser, transferee, lessee, pledge or assignee, upon the
receipt of guarantees of the Loan satisfactory to each such Mortgagee and/or
additional collateral satisfactory to each such Mortgagee and upon payment to
each such Mortgagee of an assumption fee.  Mortgagor covenants and agrees that
it shall not take any of the actions, or suffer any of the events, that would be
a cause for acceleration of the portion of the Loan secured by this Mortgage
pursuant to this Section, without the prior written consent of each Mortgagee. 
Any purchaser, transferee, lessee, pledge or assignee referred to above shall be
deemed to have assumed and agreed to pay the portion of the Loan secured by this
Mortgage and to have assumed and agreed to be bound by the terms and conditions
of this Mortgage (including, without limitation, the terms of this Section 1.24)
unless each Mortgagee specifically agrees in writing to the contrary.  Mortgagor
agrees that, in the event ownership of all or any part of the Mortgaged Property
becomes vested in a person other than Mortgagor, each Mortgagee may, without
notice to the Mortgagor, deal in any way with such successor or successors in
interest with reference to this Mortgage, the other Loan Documents and the
indebtedness, without in any way vitiating or discharging Mortgagor’s liability
with respect thereto.  No sale, conveyance, transfer, pledge, encumbrance,
assignment or lease referred to above, and no forbearance, extension or
assumption by or to any person with respect to the Indebtedness or any of the
Loan Documents, shall operate to release, discharge, modify, change or affect
the liability of Mortgagor either in whole or in part, unless each Mortgagee
specifically agrees in writing to the contrary.

 

ARTICLE II

 

EVENTS OF DEFAULT AND REMEDIES

 

2.1                               If one or more of the following Events of
Default shall happen, that is to say:

 

(a)                                 if (i) default shall be made in the payment
of any interest due under the Note, or in the payment of any installment of
principal due under the Note, in either such case, when and as the same shall
become due and payable, and such default shall have continued for a period of
five (5) days or (ii) default shall be made in any other payment of the
principal of the Note, when and as the same shall become due and payable,
whether at maturity or by acceleration or as part of any prepayment or
otherwise, in each case, as in the Note and this

 

19

--------------------------------------------------------------------------------


 

Mortgage provided or (iii) default in the payment of any other Indebtedness due
to any Mortgagee under this Mortgage and such default shall have continued for a
period of five (5) days after written notice thereof, or (iv) default shall be
made in the payment of any tax required by Section 1.7 to be paid and said
default shall have continued for a period of five (5) days after written notice
thereof; provided, however, that if Mortgagor, within any twelve (12) month
period, shall fail to make more than two (2) such payments by their due dates,
said five (5) day period shall become null and void and of no further force or
effect and failure to make payment shall become an immediate Event of Default,
or

 

(b)                                 if default shall be made in the due
observance or performance of any covenant or agreement on the part of the
Mortgagor contained in Section 1.1, 1.3, 1.8, or 1.9, and such default shall
have continued for a period of thirty (30) days after written notice thereof
shall have been given to the Mortgagor by Mortgagees.  For the purposes of this
clause if any representation made in Section 1.1 shall be incorrect, it shall be
deemed to be a default; or

 

(c)                                  if default shall be made in the due
observance or performance of any other covenant or condition on the part of the
Mortgagor in the Note, the Loan Agreement or in this Mortgage contained, and
such default shall have continued for a period of thirty (30) days after written
notice specifying such default and demanding that the same be remedied shall
have been given to the Mortgagor by Mortgagees; provided, however, that if, in
Mortgagees’ sole judgment, said failure to comply is not capable of being cured
within said thirty (30) day period and is not curable by the payment of money,
then the Mortgagor shall have such additional time as Mortgagees deem reasonably
necessary to cure such failure (but in no event will such additional time exceed
ninety (90) days after the initial notice of such default) provided that
(i) Mortgagor promptly proceeds to commence curing said failure to comply upon
receipt of notice of said failure from Mortgagees, (ii) in the sole judgment of
Mortgagees, Mortgagor thereafter diligently and continuously proceeds to cure
said failure so as to cure said failure in the shortest time possible,
(iii) such additional time to cure does not materially impair any rights and/or
remedies of Mortgagees and will not adversely affect the completion of the
Improvements by the Completion Date and (iv) the Mortgagor furnishes to
Mortgagees, upon demand of Mortgagees, such documents and information with
respect to Mortgagor’s curing of said failure to comply, as Mortgagees may
reasonably request; or

 

(d)                                 if by the order of a court of competent
jurisdiction, a trustee, receiver or liquidator of the Mortgaged Property, or
any part thereof, or of the Mortgagor shall be appointed and such order shall
not be discharged or dismissed within ninety (90) days after such appointment;
or

 

(e)                                  if the Mortgagor shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under any such law or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Mortgagor or of any substantial part of its
property, or if the Mortgagor shall make any general assignment for the benefit
of creditors, or if the Mortgagor shall fail generally to pay its debts as such
debts become due, or if the Mortgagor shall take any action in furtherance of
any of the foregoing; or

 

20

--------------------------------------------------------------------------------


 

(f)                                   if any of the creditors of the Mortgagor
shall commence against the Mortgagor an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect and if
such case shall not be discharged or dismissed within ninety (90) days after the
date on which such case was commenced; or

 

(g)                                  if final judgment for the payment of money
in excess of $50,000 in the aggregate shall be rendered against the Mortgagor
and the Mortgagor shall not discharge the same or cause it to be discharged
within sixty (60) days from the entry thereof, or shall not appeal therefrom or
from the order, decree or process upon which or pursuant to which said judgment
was granted, based or entered, and secure a stay of execution pending such
appeal; or

 

(h)                                 except with respect to the Other Mortgages,
if any sale, conveyance, transfer, pledge or further encumbrance, by operation
of law or otherwise, of all or any part of the Mortgaged Property, of any
interest therein, or in the event of any change in the ownership or composition
of Mortgagor, or any further assignment of rents from the Mortgaged Property
(except for the Other Mortgages), or any lease of all or substantially all of
the Mortgaged Property (except for the Master Lease, the Leases and the
Residential Leases), the Premises or the Improvements, shall occur, without the
prior written consent of each Mortgagee; or

 

(i)                                     if Mortgagor shall fail to maintain its
legal existence in good standing in its state of formation; or

 

(j)                                    if the Mortgagor defaults beyond any
applicable notice and cure periods under any other agreement with any Mortgagee;
or

 

(k)                                 if any easement over, across, under or
otherwise affecting the Mortgaged Property or any portion thereof shall be
granted or released without each Mortgagee’s prior written consent or if there
shall be a default by Mortgagor under any easement, covenant or restriction
affecting the Premises or any portion thereof or if any easement in favor of the
Premises or any portion thereof shall be terminated or modified; or

 

(l)                                     except with respect to the Other
Mortgages, if Mortgagor shall assign any lease or the rents from any lease for
all or a part of the Premises other than the Other Mortgages, without the prior
written consent of each Mortgagee, or shall enter into, amend, extend, renew,
abridge or otherwise modify, any lease, or shall cancel or consent to the
cancellation or surrender of any lease unless in the ordinary course and in
accordance with reasonably prudent management practice, or shall in any other
manner materially impair the security of any Mortgagee for the payment of the
debt secured by this Mortgage; or

 

(m)                             if Mortgagor incurs any additional indebtedness,
with the exception of the Loan and trade payables customarily incurred in the
ordinary course of business without the prior written consent of each Mortgagee;
or

 

(n)                                 if the Mortgaged Property or any material
part thereof shall be condemned; or

 

(o)                                 if any material adverse change in the
Mortgagor, any Guarantor, or the Mortgaged Property shall occur; or

 

21

--------------------------------------------------------------------------------


 

(p)                                 if any person or entity having or claiming
an interest in the Mortgagor or the Mortgaged Property commences an action or
proceeding against the Mortgagor, the Mortgaged Property or any person or entity
having or claiming an interest in the Mortgagor or the Mortgaged Property and
such action or proceeding shall be finally determined in a manner that adversely
affects any Mortgagee’s rights, remedies and/or position hereunder,

 

then and in every such case:

 

(I)                                   During the continuance of any such Event
of Default each Mortgagee, by written notice given to the Mortgagor, may declare
the entire principal of the Note then outstanding (if not then due and payable),
and all accrued and unpaid interest thereon together with all other
Indebtedness, to be due and payable immediately, and upon any such declaration
the principal of the Note, said accrued and unpaid interest thereon and all
other Indebtedness shall become and be immediately due and payable, anything in
the Note, in this Mortgage or in the Loan Agreement to the contrary
notwithstanding;

 

(II)                              During the continuance of any such Event of
Default, each Mortgagee personally, or by its agents or attorneys, may enter
into and upon all or any part of the Premises, and each and every part thereof,
and may exclude the Mortgagor, its agents and servants wholly therefrom; and
having and holding the same, may use, operate, manage and control the Premises
and conduct the business thereof, either personally or by its superintendents,
managers, agents, servants, attorneys or receivers; and upon every such entry,
any such Mortgagee, at the expense of the Mortgaged Property, from time to time,
either by purchase, repairs or construction, may maintain and restore the
Mortgaged Property, whereof it shall become possessed as aforesaid, may complete
the construction of the Improvements and in the course of such completion may
make such changes in the contemplated Improvements as it may deem desirable and
may insure the same; and likewise, from time to time, at the expense of the
Mortgaged Property, any such Mortgagee may make all necessary or proper repairs,
renewals and replacements and such useful alterations, additions, betterments
and improvements thereto and thereon as to it may seem advisable; and in every
such case each Mortgagee shall have the right to manage and operate the
Mortgaged Property and to carry on the business thereof and exercise all rights
and powers of the Mortgagor with respect thereto either in the name of the
Mortgagor or otherwise as it shall deem best; and each Mortgagee shall be
entitled to collect and receive all earnings, revenues, rents, issues, profits
and income of the Mortgaged Property and every part thereof, all of which shall
for all purposes constitute property of the Mortgagor; and after deducting the
expenses of conducting the business thereof and of all maintenance, repairs,
renewals, replacements, alterations, additions, betterments and improvements and
amounts necessary to pay for taxes, assessments, insurance and prior or other
proper charges upon the Mortgaged Property, or any part thereof, as well as just
and reasonable compensation for the services of each Mortgagee and for all
attorneys, counsel, agents, clerks, servants and other employees by it properly
engaged and employed, each such Mortgagee shall apply the moneys arising as
aforesaid, first, to the payment of the principal of the Note and the interest
thereon, when and as the same shall become payable and second, to the payment of
any other Indebtedness and sums required to be paid by the Mortgagor under this
Mortgage;

 

(III)                         Each Mortgagee, with or without entry, personally
or by its agents or attorneys, insofar as applicable, may:

 

22

--------------------------------------------------------------------------------


 

(1)                                 [Reserved]

 

(2)                                 institute proceedings for the complete or
partial foreclosure of this Mortgage; or

 

(3)                                 take such steps to protect and enforce its
rights whether by action, suit or proceeding in equity or at law for the
specific performance of any covenant, condition or agreement in the Note or in
the Loan Agreement or in this Mortgage, or in aid of the execution of any power
herein granted, or for any foreclosure hereunder, or for the enforcement of any
other appropriate legal or equitable remedy or otherwise as each Mortgagee shall
elect.

 

(IV)                          Each Mortgagee also shall have such other rights
and/or remedies provided to a mortgagee and/or secured party by the Uniform
Commercial Code, as that model statute is enacted and in effect in the
jurisdiction wherein the Premises are situated.

 

2.2                               (a)                                 Each
Mortgagee may adjourn from time to time any sale by it to be made under or by
virtue of this Mortgage by announcement at the time and place appointed for such
sale or for such adjourned sale or sales; and, except as otherwise provided by
any applicable provision of law, each Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

 

(b)                                 Upon the completion of any sale or sales
made by any Mortgagee under or by virtue of this Article II, any such Mortgagee,
or an officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold and shall execute and
deliver to the appropriate governmental authority any affidavit, instrument,
document and/or filing required pursuant to any applicable statute, ordinance,
rule and/or regulation.  Each Mortgagee is hereby irrevocably appointed the true
and lawful attorney of the Mortgagor, in its name and stead, to make all
necessary conveyances, assignments, transfers and deliveries of the Mortgaged
Property and rights so sold and for that purpose the Mortgagee may execute all
necessary instruments of conveyance, assignment and transfer, including, without
limitation, any affidavit, instrument, document or filing required pursuant to
any applicable statute, rule or regulation and may substitute one or more
persons with like power, the Mortgagor hereby ratifying and confirming all that
its said attorney or such substitute or substitutes shall lawfully do by virtue
hereof.  Nevertheless the Mortgagor, if so requested by any Mortgagee, shall
ratify and confirm any such sale or sales by executing and delivering to such
Mortgagee or to such purchaser or purchasers all such instruments as may be
advisable, in the reasonable judgment of such Mortgagee, for that purpose, and
as may be designated in such request.  Any such sale or sales made under or by
virtue of this Article II, whether made under the power of sale herein granted
or under or by virtue of judicial proceedings of sale, herein granted or under
or by virtue of judicial proceedings or of a judgment or decree of foreclosure
and sale, shall operate to divest all the estate, right, title, interest, claim
and demand whatsoever, whether at law or in equity, of the Mortgagor in and to
the properties and rights so sold, and shall be a perpetual bar both at law and
in equity against the Mortgagor and against any and all persons claiming or who
may claim the same, or any part thereof, from, through or under the Mortgagor. 
In addition, Mortgagor expressly agrees that any

 

23

--------------------------------------------------------------------------------


 

powers of attorney executed by Mortgagor subsequent to the date hereof shall
expressly state that the power of attorney provided for in this Mortgage shall
continue to be in full force and effect until terminated in accordance with the
terms of this Mortgage.

 

(c)                                  In the event of any sale made under or by
virtue of this Article II (whether made under the power of sale herein granted
or under or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale), the entire principal of, and interest on, the Note, if
not previously due and payable, and all other sums required to be paid by the
Mortgagor pursuant to this Mortgage, immediately thereupon shall, anything in
the Note or in this Mortgage to the contrary notwithstanding, become due and
payable.

 

(d)                                 The purchase money, proceeds or avails of
any sale made under or by virtue of this Article II, together with any other
sums which then may be held by each Mortgagee under this Mortgage, whether under
the provisions of this Article II or otherwise, shall be applied as follows:

 

First:  To the payment of the costs and expenses of such sale, including, but
not limited to, the reasonable compensation to each Mortgagee, the agents and
counsel of each, and any sums that may be due under and/or pursuant to any
statute, rule, regulation and/or law which imposes any tax, charge, fee and/or
levy in connection with and/or arising from the exercise of any right and/or
remedy under this Mortgage or the requirement that any sum be paid in order to
record and/or file any deed, instrument of transfer or other such document in
connection with any such sale, and of any judicial proceedings wherein the same
may be made, and of all expenses, liabilities and advances made or incurred by
each Mortgagee under this Mortgage, together with interest at the Involuntary
Rate on all advances made by each Mortgagee and all taxes or assessments, except
any taxes, assessments or other charges subject to which the Mortgaged Property
shall have been sold.

 

Second:  To the payment of the whole amount then due, owing or unpaid upon the
Note for principal and interest, with interest on the unpaid principal at the
Involuntary Rate from and after the happening of any Event of Default described
in Section 2.1 from the due date of any such payment of principal until the same
is paid.

 

Third:  To the payment of any other Indebtedness and any other sums required to
be paid by the Mortgagor pursuant to any provision of this Mortgage, the Note or
the Loan Agreement.

 

Fourth:  To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

 

(e)                                  Upon any sale made under or by virtue of
this Article II whether made under the power of sale herein granted or under or
by virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, each Mortgagee may bid for and acquire the Mortgaged Property, or any part
thereof, and in lieu of paying cash therefor may make settlement for the
purchase price by crediting upon the indebtedness of the Mortgagor secured by
this Mortgage the net sales price after deducting therefrom the expenses of the
sale and the costs of the action and any other sums which each Mortgagee is
authorized to deduct under this Mortgage.

 

24

--------------------------------------------------------------------------------

 

2.3                               (a)                                 In case an
Event of Default described in Section 2.1 shall have happened and be continuing,
then, upon written demand of any Mortgagee, the Mortgagor will pay to each such
Mortgagee the whole amount which then shall have become due and payable on the
Note, for principal or interest or both, as the case may be, and after the
happening of said Event of Default will also pay to each such Mortgagee interest
at the Involuntary Rate on the then unpaid principal of the Note, and the sums
required to be paid by the Mortgagor pursuant to any provision of this Mortgage,
and in addition thereto such further amount as shall be sufficient to cover the
costs and expenses of collection, including reasonable compensation to each such
Mortgagee, its agents, and counsel and any reasonable expenses incurred by each
such Mortgagee hereunder.  In the event the Mortgagor shall fail forthwith to
pay such amounts upon such demand, each Mortgagee shall be entitled and
empowered to institute such action or proceedings at law or in equity as may be
advised by its counsel for the collection of the sums so due and unpaid, and may
prosecute any such action or proceedings to judgment or final decree, and may
enforce any such judgment or final decree against the Mortgagor and collect, out
of the property of the Mortgagor wherever situated, as well as out of the
Mortgaged Property, in any manner provided by law, money adjudged or decreed to
be payable.

 

(b)                                 Each Mortgagee shall be entitled to recover
judgment as aforesaid either before or after or during the pendency of any
proceedings for the enforcement of the provisions of this Mortgage; and the
right of each Mortgagee to recover such judgment shall not be affected by any
entry or sale hereunder, or by the exercise of any other right, power or remedy
for the enforcement of the provisions of this Mortgage, or the foreclosure of
the lien hereof; and in the event of a sale of the Mortgaged Property, or any
part thereof, and of the application of the proceeds of sale, as in this
Mortgage provided, to the payment of the debt hereby secured, each Mortgagee
shall be entitled to enforce payment of, and to receive all amounts then
remaining due and unpaid upon the Note, and to enforce payment of all other
charges, payments, costs and amounts due under this Mortgage, and shall be
entitled to recover judgment for any portion of the debt remaining unpaid, with
interest at the Involuntary Rate.  In case of the commencement of any case
against the Mortgagor under any applicable bankruptcy, insolvency or other
similar law now or hereinafter in effect or any proceedings for its
reorganization or involving the liquidation of its assets, then each Mortgagee
shall be entitled to prove the whole amount of principal and interest due upon
the Note to the full amount thereof, and all other payments, charges, costs and
amounts due under this Mortgage, without deducting therefrom any proceeds
obtained from the sale of the whole or any part of the Mortgaged Property,
provided, however, that in no case shall any Mortgagee receive a greater amount
than such principal and interest and such other payments, charges and costs from
the aggregate amount of the proceeds of the sale of the Mortgaged Property and
the distribution from the estate of the Mortgagor.

 

(c)                                  No recovery of any judgment by any
Mortgagee and no levy of an execution under any judgment upon the Mortgaged
Property or upon any other property of the Mortgagor shall affect in any manner
or to any extent, the lien of this Mortgage upon the Mortgaged Property, or any
part thereof, of any liens, rights, powers or remedies of each Mortgagee
hereunder, but such liens, rights, powers and remedies of the Mortgagee shall
continue unimpaired as before.

 

(d)                                 Any moneys thus collected by each Mortgagee
under this Section 2.3 shall be applied by each Mortgagee in accordance with the
provisions of subsection (d) of Section 2.2.

 

25

--------------------------------------------------------------------------------


 

2.4                               After the happening of any Event of Default
and immediately upon the commencement of any action, suit or other legal
proceedings by any Mortgagee to obtain judgment for the principal of, or
interest on, the Note and/or all other Indebtedness and/or other sums required
to be paid by the Mortgagor pursuant to any provision of this Mortgage, or of
any other nature in aid of the enforcement of the Note or of this Mortgage, the
Mortgagor will (a) waive the issuance and service of process and enter its
voluntary appearance in such action, suit or proceeding, and (b) if required by
any Mortgagee, consent to the appointment of a receiver or receivers of the
Mortgaged Property, or any part thereof, and of all the earnings, revenues,
rents, issues, profits and income thereof. After the happening of any Event of
Default and during its continuance, or upon the commencement of any proceedings
to foreclose this Mortgage or to enforce the specific performance hereof or in
aid thereof or upon the commencement of any other judicial proceeding to enforce
any right of any Mortgagee, such Mortgagee shall be entitled, as a matter of
right, if it shall so elect, without the giving of notice to any other party and
without regard to the adequacy or inadequacy of any security for the
Indebtedness, forthwith either before or after declaring the unpaid principal of
the Note to be due and payable, to the appointment of such a receiver or
receivers.

 

2.5                               Notwithstanding the appointment of any
receiver, liquidator or trustee of the Mortgagor, or of any of its property, or
of the Mortgaged Property or any part thereof, the Mortgagor shall be entitled
to retain possession and control of all Property now or hereafter held under
this Mortgage.

 

2.6                               No remedy herein conferred upon or reserved to
each Mortgagee is intended to be exclusive of any other remedy or remedies, and
each and every such remedy shall be cumulative, and shall be in addition to
every other remedy given hereunder or under the Loan Agreement or now or
hereafter existing at law or in equity or by statute.  No delay or omission of
each Mortgagee to exercise any right or power accruing upon any Event of Default
shall impair any such right or power, or shall be construed to be a waiver of
any such Event of Default or any acquiescence therein; and every power and
remedy given by this Mortgage to each Mortgagee may be exercised from time to
time as often as may be deemed expedient by each Mortgagee.  Nothing in this
Mortgage or in the Note shall affect the obligation of the Mortgagor to pay the
principal of, and interest on, the Note in the manner and at the time and place
therein respectively expressed.

 

2.7                               The Mortgagor will not at any time insist
upon, or plead, or in any manner whatever claim or take any benefit or advantage
of any stay or extension or moratorium law, any exemption from execution or sale
of the Mortgaged Property, or any part thereof, wherever enacted, now or at any
time hereafter in force, which may affect the covenants and terms of performance
of this Mortgage, nor claim, take or insist upon any benefit or advantage of any
law now or hereafter in force providing for the valuation or appraisal of the
Mortgaged Property, or any part thereof, prior to any sale or sales thereof
which may be made pursuant to any provision herein, or pursuant to the decree,
judgment or order of any court of competent jurisdiction; nor, after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold, or any part thereof, and the
Mortgagor hereby expressly waives all benefit or advantage of any such law or
laws, and covenants not to hinder, delay or impede the execution of any power
herein granted or delegated to each Mortgagee, but to suffer and permit the
execution of every power as though no such law or laws had been made or

 

26

--------------------------------------------------------------------------------


 

enacted. The Mortgagor, for itself and all who may claim under it, waives, to
the extent that it lawfully may, all right to have the Mortgaged Property
marshaled upon any foreclosure hereof.

 

2.8                               During the continuance of any Event of Default
and pending the exercise by each Mortgagee of its right to exclude the Mortgagor
from all or any part of the Mortgaged Property, Mortgagor agrees to pay the fair
and reasonable rental value for the use and occupancy of the Mortgaged Property,
or any part thereof, which are in its possession for such period, and upon
default of any such payment, will vacate and surrender possession of the
Mortgaged Property to each Mortgagee or to a receiver, if any, and if in default
thereof may be evicted by any summary action or proceeding for the recovery of
possession of premises for non-payment of rent, however designated.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1                               In the event any one or more of the provisions
contained in this Mortgage or in the Note or in the Loan Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall, at the option of each
Mortgagee, not affect any other provision of this Mortgage, but this Mortgage
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein or therein.

 

3.2                               All notices and/or consents, hereunder shall
be in writing and shall be deemed to have been sufficiently given or served for
all purposes when delivered in person or one (1) day after being sent by a
nationally recognized overnight delivery service (e.g. FedEx) or three (3) days
after being sent by registered or certified mail, return receipt requested, to
Mortgagor at its address above stated, with a copy to McManimon, Scotland &
Baumann, L.L.C.,  Attention: Glenn F. Scotland, Esq.; in the case of each
Mortgagee, at its respective address above stated, with copy to Administrative
Agent at 200 West Street, New York, New York 10282, Attention: Margaret Anadu
(and with a copy to the attention of Andrea Gift and with an electronic copy to
gs-uig-docs@gs.com), or at such other address of which it shall have notified
the party giving such notice in writing as aforesaid.

 

3.3                               Whenever in this Mortgage the giving of notice
by mail or otherwise is required, the giving of such notice may be waived in
writing by the person or persons entitled to receive such notice.

 

3.4                               All of the grants, terms, conditions,
provisions and covenants of this Mortgage shall run with the land, shall be
binding upon the Mortgagor and shall inure to the benefit of each Mortgagee,
subsequent holders of this Mortgage and their respective successors and
assigns.  For the purpose of this Mortgage, the term “Mortgagor” shall include
and refer to the Mortgagor named herein, any subsequent owner of the Mortgaged
Property, or any part thereof, and their respective heirs, executors, legal
representatives, successors and assigns. If there is more than one Mortgagor,
all their undertakings hereunder shall be deemed joint and several.

 

27

--------------------------------------------------------------------------------


 

3.5                               The enforcement of this Mortgage shall be
governed, construed and interpreted by the laws of the State where the Premises
are located.  Nothing in this Mortgage, the Note or in any other agreement
between the Mortgagor and each Mortgagee shall require the Mortgagor to pay, or
each Mortgagee to accept, interest in an amount which would subject each
Mortgagee to pay any penalty or forfeiture under applicable law.  In the event
that the payment of any charges, fees or other sums due hereunder or under the
Note or any such other agreement which are or could be held to be in the nature
of interest and which would subject each Mortgagee to any penalty or forfeiture
under applicable law, then ipso facto the obligations of the Mortgagor to make
such payment shall be reduced to the highest rate authorized under applicable
law.  Should any Mortgagee receive any payment which is or would be in excess of
the highest rate authorized under law, such payment shall have been, and shall
be deemed to have been, made in error and shall automatically be applied to
reduce the outstanding balance of the Indebtedness.

 

3.6                               The truth, accuracy, adequacy and completeness
of the representations, warranties and covenants contained in this Mortgage and
the Note shall survive, and not merge with, the execution and delivery of this
Mortgage and the Note.

 

3.7                               Whenever the consent or approval of each
Mortgagee is required, the decision whether to consent or approve shall be in
the sole and absolute but reasonable discretion of each Mortgagee.

 

3.8                               This Mortgage, the Note and all other
documents executed and delivered in connection herewith or therewith shall be
given a fair and reasonable construction in accordance with the intention of the
parties as expressed herein and therein and without regard for any rule of law
requiring construction against the party who prepares such instruments.

 

3.9                               The Mortgagor expressly agrees, intending that
each Mortgagee rely thereon, that this Mortgage also shall constitute a
“security agreement,” as such term is defined in the Uniform Commercial Code in
the jurisdiction wherein the Premises are situated (the “Code”) the Mortgaged
Property includes, and shall be deemed to include, inter alia, the Chattels and
the Intangibles, regardless of whether they are held or hereafter acquired, of
the Mortgagor in, to and under the Mortgaged Property.  By executing and
delivering this Mortgage, the Mortgagor has granted, in the same manner and with
the same effect described in the Granting Clause hereof, to each Mortgagee, as
additional security, a security interest in the Chattels and the Intangibles
which are subject to the Code.  If any Event of Default shall occur, each
Mortgagee shall have, in addition to any and all other rights and remedies set
forth in this Mortgage, and may exercise without demand, any and all rights and
remedies granted to a secured party under the Code, including, but not limited
to, the right to take possession of the Chattels and the Intangibles, or any
part thereof, and the right to advertise and sell the Chattels and the
Intangibles, or any part thereof, pursuant to and in accordance with the power
of sale provided for in this Mortgage.  The Mortgagor agrees that any notice of
sale or other action intended by each Mortgagee with respect to the Chattels and
the Intangibles, or any part thereof, shall constitute reasonable notice if it
is sent to the Mortgagor not less than ten (10) days prior to any such sale or
intended action.  The proceeds of any such sale of the Chattels and the
Intangibles, or any part thereof, shall be applied in the manner set forth in
clauses First through Fourth of Section 2.2(d) of this Mortgage.

 

3.10                        [RESERVED.]

 

28

--------------------------------------------------------------------------------


 

3.11                        This Mortgage and all of the terms, covenants,
provisions, conditions and grants contained in this Mortgage cannot be altered,
amended, waived, modified or discharged orally and no executory agreement shall
be effective to modify, waive or discharge, in whole or in part, anything
contained in this Mortgage unless it is in writing and signed by the party
against whom enforcement of the modification, alteration, amendment, waiver or
discharge is sought.

 

3.12                        The Mortgagor acknowledges that it has received a
true copy of this Mortgage.

 

3.13                        This Mortgage may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original; and all such counterparts shall together constitute but one and
the same mortgage.

 

3.14                        The information set forth on the cover hereof is
hereby incorporated herein.

 

3.15                        The Mortgagor represents and warrants that it has no
offsets, defenses or counterclaims to the payment of the Mortgage Amount.

 

3.16                        The Mortgage and the rights and obligations of the
parties hereunder shall in all respects be governed by, and construed and
enforced in accordance with the laws of the State of New Jersey (without giving
effect to New Jersey’s principles of conflicts of law).  Mortgagor and each
Mortgagee hereby irrevocably submit to the non-exclusive jurisdiction of any New
Jersey State or Federal court sitting in the City of Newark (or any county where
the property is located) over any suit, action or proceeding arising out of or
relating to this Mortgage, and Mortgagor hereby agrees and consents that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any such suit, action or proceeding in any New Jersey
State or Federal court sitting in the City of Newark (or such other county in
New Jersey State) may be made by certified or registered mail, return receipt
requested, directed to Mortgagor at the address indicated on the cover
page hereof, with a copy to the Mortgagor’s Counsel, and service so made shall
be complete five (5) days after the same shall be complete five (5) days after
the same shall have been so mailed.

 

3.17                        Each Mortgagee hereby notifies the Mortgagor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(Signed into law October 26, 2001) (the “Act”), each Mortgagee is required to
obtain, verify and record information that identifies the Mortgagor, which
information includes the name and address of the Mortgagor and other information
that will allow each Mortgagee to identify the Mortgagor in accordance with the
Act.

 

3.18                        The Mortgagor hereby knowingly, voluntarily and
intentionally waives any right it may have to consequential or punitive damages
arising out of, under or in connection with the Loan Documents or the
transactions contemplated therein.  Further, the Mortgagor hereby certifies that
no representative of any Mortgagee, or counsel to any Mortgagee, has
represented, expressly or otherwise, that any Mortgagee would not, in the event
of such litigation, seek to enforce this wavier of consequential and punitive
damages. The Mortgagor acknowledges that each Mortgagee has been induced to
accept this Mortgage by, inter alia, the provisions of this Section.

 

29

--------------------------------------------------------------------------------


 

3.19                        The lien of this Mortgage is co-equal in lien
priority to that certain Mortgage, Assignment of Leases and Rents and Security
Agreement (the “Co-Equal Mortgage”), dated the date hereof, made by Mortgagor
for the benefit of Goldman Sachs Bank USA (the “Senior Lender”), in the
principal amount of $9,000,000.

 

3.20                        With respect to the Mortgaged Property located at
Block 57, Lot 31 and Block 58, Lot 1 (f.k.a. Lots 1, 2, 4, and 41, and portions
of Lots 5, 35.02, and 43), the lien of this Mortgage is superior in lien
priority to that certain Mortgage and Security Agreement, dated the date hereof,
made by Mortgagor for the benefit of the Casino Reinvestment Development
Authority (“CRDA”), in the principal amount of $5,250,000, and that certain
Assignment of Leases and Rents made by Mortgagor for the benefit of CRDA
(collectively, the “CRDA Mortgage”).  However, with respect to the Mortgaged
Property located at Block 95, Lot 1.02 (f.k.a. Lot 10 and portions of Lots 9 and
16), the lien of this Mortgage is subordinate in lien priority to the CRDA
Mortgage.

 

3.21                        The lien of this Mortgage is superior in lien
priority to (i) that certain Mortgage, Assignment of Leases and Rents and
Security Agreement made by Mortgagor for the benefit of the Mortgagee, in the
principal amount of $9,968,000, and (ii) that certain Mortgage, Assignment of
Leases and Rents and Security Agreement made by Mortgagor for the benefit of the
Mortgagee, in the principal amount of $14,107,001 (collectively, the
“Subordinate Mortgages,” and together with the Co-Equal Mortgage and the CRDA
Mortgage, the “Other Mortgages”).  Further, the liens and security interests
granted hereunder and under the Other Mortgages, and the exercise of any rights
or remedies by the Mortgagee hereunder or by the lenders under the Other
Mortgages, are subject to the limitations and provisions of the Subordination
and Intercreditor Agreement dated as of the date hereof (the “Intercreditor
Agreement”), among Mortgagor, Mortgagee, CRDA and the Senior Lender.  To the
extent of any conflict between the terms of this Mortgage and the Intercreditor
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

3.22                        THE MORTGAGOR AND EACH MORTGAGEE WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY
WAY CONNECTED TO THIS MORTGAGE AND/OR ANY OTHER LOAN DOCUMENTS.

 

3.23                        THE MORTGAGOR ACKNOWLEDGES THAT THE MORTGAGOR HAS
RECEIVED, WITHOUT CHARGE, A TRUE AND CORRECT COPY OF THIS MORTGAGE.

 

[Signature Page Follows]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed by the Mortgagor as of
the date first above written.

 

 

TEACHERS VILLAGE PROJECT A QALICB
URBAN RENEWAL ENTITY, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

Ron Beit-Halachmy

 

 

Title:

Authorized Signatory

 

STATE OF NEW JERSEY

)

 

) ss.:

COUNTY OF ESSEX

)

 

On the                  , 2012 before me,                               , Notary
Public, personally appeared Ron Beit-Halachmy, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity and that by his/her signature on the instrument the person,
or the entity on behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

 

(seal)

 

Signature Page

QLICI Mortgage (Insured)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

[Follows on Next Page]

 

--------------------------------------------------------------------------------
